Judge Rowan
delivered the opinion of the court.
Ip this case a decree was pronounced by the court of appeals at the spring term of that court, in the year 1817, and the court below was therein directed to enter up a decree conformably thereto. That court, in the succeeding February, entered up a decree purporting to be pursuant to the direction aforesaid, from which decree this appeal was taken by Bradford. The errors assigned impugn, virtually, the decree of the appellate court, for it cannot be perceived that the decree of the court below is, in any essential particular, variant therefrom. -
1 The appellate court may have erred in their decree ia this case, and if they were convinced of it, their regret fot the error would be exceeded only by their eagerness to correct ¡(^ j{* jf were practicable; but the organization of the judicial department, and every just inference drawn from nature and purposes thereof, alike forbid the re-exam-¡nation of its judgments or decrees, after the term at which they were pronounced, has expired. While they know and regret that the appellate, like all other tribunals, is liable to error, and that that court, in this, and many other instances, may have erred, they feel constrained to bend to that political necessity, which refuses to permit them to correct old, least in the attempt they should commit new errors. They disclaim the power of modifying the decree of the *465appellate court; and they think the decree appealed from, in this case, is in strict conformity with it, and must be affirmed' with costs, &c. ,
Bibb for appellant, Haggin for appellee.